 
 
EXHIBIT 10.50


TERMS OF DEFERRED STOCK UNIT AWARD AGREEMENT WITH CERTAIN EXECUTIVE OFFICERS
 


The form of Deferred Stock Unit Award Agreement (the “Agreement”), filed as
Exhibit 10.6 to the Registrant’s Quarterly Report on From 10-Q for the quarterly
period ended June 30, 2008, contains blanks where the executive’s name, target
number of shares, grant date, vesting date, performance period, shortened
performance period start date, and months in term provided under the Agreement
vary for each executive.


On January 18, 2011, performance share awards were granted providing certain
executives the opportunity to earn common stock, the number of which is
determined pursuant to, and subject to the attainment of, performance
goals.  The performance share awards were granted with a term of 36 months and
vest on January 18, 2014.  The awards shortened performance period start date
was January 1, 2011 thereby making the performance period January 1, 2011
through December 31, 2013.  The target number of shares for each executive
awarded performance shares on January 18, 2011 is listed below.




Executive Officer
Target number of shares
 
Joseph J. MarcAurele
11,829
 
David V. Devault
4,690
 
Stephen M. Bessette
3,460
 
James M. Vesey
3,774
 
Galan G. Daukas
6,152
 
Mark K.W. Gim
3,423
 
Barbara J. Perino
3,423


